MORGAN, C. J.
Respondent’s purpose in commencing this action was to procure a writ of mandate commanding appellants to levy a tax sufficient to pay a judgment in its favor recovered pursuant to the report of appraisers appointed to divide the assets and liabilities of a school district which contained territory now embraced within the boundaries of School District No. 11 of Minidoka county and Independent School District No. 12 of Lincoln county, and which was divided by an act of the legislature creating the county of Minidoka from territory theretofore embraced within the boundaries of the county of Lincoln (Sess. Laws 1913, chap. 3, sec. 16, p. 12). It is provided in that act that in ease the boundary between the counties of Lincoln and Minidoka shall divide a school district, each fraction thereby created shall be, by the county commissioners of the county wherein it is located, attached to an adjoining district and that all money or property belonging to any district thus divided, as well as its bonded and floating indebtedness, shall be apportioned and divided between the different parts thereof according to their assessed valuation.
Appellants contend their district is prohibited by the state constitution, art. 8, see. 3, from incurring any indebtedness exceeding' the income and revenue provided for it for the *515year in which it is incurred, without a vote of the electors thereof as provided for in that section. The obligation involved in this case is imposed by law and is not within the constitutional inhibition. (28 Cyc. 1541; Arthur v. City of Petaluma, 27 Cal. App. 782, 151 Pac. 183.)
It is further contended the board of trustees cannot be compelled by mandate to levy a tax in excess of the amount authorized by statute, which is ten mills on each dollar of taxable property, that being the maximum which may be levied “for the purpose of raising money for building or repairing school property, for school equipment, or for the support and maintenance of the schools” (C. S., sec. 878), and that it is not shown the amount sought to be raised can be secured by the levy of such maximum upon all the taxable property within the district.
In a case of this kind the court will look beyond the judgment to the cause of action on which it is founded to determine whether authority exists to levy a tax in satisfaction of it. (State ex rel. Young v. Royse et al., 3 Neb. (Unof.) 262, 91 N. W. 559.)
The rule is well established that a grant of power to contract an extraordinary debt carries with it power to levy taxes sufficient to pay it unless a contrary intention appears from the act granting the power, or from a general law in force at the time it was passed. (Minden-Edison Light & Power Co. v. City of Minden, 94 Neb. 161, 142 N. W. 673; United States v. New Orleans, 98 U. S. 381, 25 L. ed. 225.)
No reason has been suggested, and we know of none, why that rule should not apply to this case. This obligation is imposed by law, but, so far as this question is concerned, that is equivalent to a grant by the legislature of authority to the district to contract it; the indebtedness is of an extraordinary character, not contemplated by C. S., see. 878, nor by any other general law; neither the act imposing the obligation nor any law in force at the time it was passed contains a provision indicating it was not the legislative intention that a sufficient tax should be levied to pay the debt and, therefore, *516power to do so is implied from the act of the legislature imposing the obligation upon the district.
The judgment is affirmed. Costs are awarded to respondent.
Rice and Budge, JJ., concur.